     Case 5:17-cv-00220-LHK Document 1499 Filed 05/31/19 Page 1 of 3


 1   KEKER, VAN NEST & PETERS LLP               MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest - # 84065               Richard S. Taffet (pro hac vice)
 2   rvannest@keker.com                         richard.taffet@morganlewis.com
     Eugene M. Paige - # 202849                 101 Park Avenue
 3   epaige@keker.com                           New York, NY 10178-0060
     Cody S. Harris - #255302                   Telephone: (212) 309-6000
 4   charris@keker.com                          Facsimile: (212) 309-6001
     Justina Sessions - # 270914
 5   jsessions@keker.com                        MORGAN, LEWIS & BOCKIUS LLP
     633 Battery Street                         Willard K. Tom (pro hac vice)
 6   San Francisco, CA 94111-1809               willard.tom@morganlewis.com
     Telephone: (415) 391 5400                  1111 Pennsylvania Avenue NW
 7   Facsimile:     (415) 397 7188              Washington, DC 20004-2541
                                                Telephone: (202) 739-3000
 8   CRAVATH, SWAINE & MOORE LLP                Facsimile: (202) 739-3001
     Gary A. Bornstein (pro hac vice)
 9   gbornstein@cravath.com                     MORGAN, LEWIS & BOCKIUS LLP
     Yonatan Even (pro hac vice)                Geoffrey T. Holtz (SBN 191370)
10   yeven@cravath.com                          gholtz@morganlewis.com
     825 Eighth Avenue                          One Market, Spear Street Tower
11   New York, NY 10019-7475                    San Francisco, CA 94105-1596
     Telephone: (212) 474-1000                  Telephone: (415) 442-1000
12   Facsimile: (212) 474-3700                  Facsimile: (415) 442-1001

13   Attorneys for Defendant
     QUALCOMM INCORPORATED
14

15                          UNITED STATES DISTRICT COURT

16                       NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN JOSE DIVISION

18   FEDERAL TRADE COMMISSION                       Case No. 5:17-cv-00220-LHK

19                      Plaintiff,                  NOTICE OF APPEAL
20               vs.

21   QUALCOMM INCORPORATED,
     a Delaware corporation
22
                       Defendant.
23

24

25

26

27

28

                                        NOTICE OF APPEAL
                                     Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1499 Filed 05/31/19 Page 2 of 3


 1                                        NOTICE OF APPEAL

 2          PLEASE TAKE NOTICE that Qualcomm Incorporated, defendant in the above-named

 3   case, hereby appeals to the United States Court of Appeals for the Ninth Circuit from the final

 4   judgment entered in this action on May 21, 2019, and from all associated orders and opinions,

 5   including without limitation the Findings of Fact and Conclusions of Law and the injunction

 6   entered therein on May 21, 2019.

 7

 8
                                                    Respectfully submitted,
 9

10    Dated: May 31, 2019                           CRAVATH, SWAINE & MOORE LLP
11

12                                                  s/ Gary A. Bornstein
                                                    Gary A. Bornstein
13                                                  Yonatan Even
                                                        Worldwide Plaza
14                                                         825 Eighth Avenue
                                                               New York, NY 10019-7475
15                                                                Telephone: (212) 474-1000
                                                                      Facsimile: (212) 474-3700
16                                                                       gbornstein@cravath.com
                                                                         yeven@cravath.com
17
                                                    Robert A. Van Nest
18                                                  Eugene M. Paige
                                                    Cody S. Harris
19                                                  Justina Sessions
                                                    KEKER, VAN NEST & PETERS LLP
20                                                      633 Battery Street
                                                            San Francisco, CA 94111-1809
21                                                             Telephone: (415) 676-2289
                                                                   Facsimile: (415) 397-7188
22                                                                     rvannest@keker.com
                                                                       epaige@keker.com
23                                                                     charris@keker.com
                                                                       jsessions@keker.com
24
                                                    Richard S. Taffet
25                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                       101 Park Avenue
26                                                         New York, NY 10178-0060
                                                               Telephone: (212) 369-6000
27                                                                Facsimile: (212) 309-6001
                                                                      richard.taffet@morganlewis.com
28
                                                        1
                                              NOTICE OF APPEAL
                                           Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1499 Filed 05/31/19 Page 3 of 3


 1                                        Willard K. Tom
                                          MORGAN, LEWIS & BOCKIUS LLP
 2                                           1111 Pennsylvania Avenue, NW
                                                 Washington, DC 20004-2541
 3                                                   Telephone: (202) 739-3000
                                                        Facsimile: (202) 739 3001
 4                                                         willard.tom@morganlewis.com

 5                                        Geoffrey T. Holtz
                                          MORGAN, LEWIS & BOCKIUS LLP
 6                                           One Market Plaza, Spear Street Tower
                                                 San Francisco, CA 94105-1596
 7                                                  Telephone: (415) 442-1000
                                                        Facsimile: (415) 442-1001
 8                                                          gholtz@morganlewis.com

 9                                        Attorneys for Qualcomm Incorporated

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                                    NOTICE OF APPEAL
                                 Case No. 5:17-cv-00220-LHK
